ORIGINAL                                                09/02/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0217


                                      DA 20-0217
                                                                     FILED
                                                                      SEP 0 2 2020
                                                                    Bowen Greenw000
                                                                  Clerk of Supreme Court
IN THE MATTER OF:                                                    State or Montana



 T.N.B., A.M.B., and S.M.B.,                                       ORDER

       Youths in Need of Care.




      On June 24, 2020, Appellant Father of T.N.B., A.M.B., and S.M.B., via counsel,
filed a motion for extension of time to file the opening brief, and this Court granted
Appellant until July 28, 2020, to do so, further advising that no further extensions oftime
would be granted. Appellant did not thereafter file an opening briefand on August 5,2020,
this Court ordered that Appellant file the opening brief no later than August 25, 2020.
Nothing further has been filed.
      THEREFORE,
      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Appellant Father personal y.
      DATED this?,       ay of Septernber, 2020.




                                                              Chief Justice
a-4-r
  Justices